     Case: 1:18-cv-00011-CAB Doc #: 51 Filed: 06/12/19 1 of 6. PageID #: 436




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



DANIEL JONES, et al.,                      )       CASE NO. 1:18CV11
                                           )
              Plaintiffs,                  )       JUDGE CHRISTOPHER A. BOYKO
                                           )
              vs.                          )
                                           )
THE LUBRIZOL CORPORATION,                  )
                                           )
              Defendant.                   )       CIVIL TRIAL ORDER
                                           )

CHRISTOPHER A. BOYKO, J.:

       This case is scheduled for trial on February 24, 2020, at 9:00 a.m. EST in
Courtroom 15B of the Honorable Christopher A. Boyko, United States District Court,
801 W. Superior Avenue, Cleveland, Ohio.


       The Final Pretrial is scheduled for February 10, 2020, at 2:00 p.m. EST. Lead
trial counsel for all parties shall be present and prepared with full authority to discuss all
aspects of the case, including pleadings, settlement and scheduling. Parties shall attend
in person unless counsel has requested and received prior approval from the Court for a
party to attend by telephone. Parties attending by telephone must be readily available
at all times during the conference.



                                               1
      Case: 1:18-cv-00011-CAB Doc #: 51 Filed: 06/12/19 2 of 6. PageID #: 437




         The following instructions will govern the operation of the trial and the obligations
of parties and their counsel:


1. Trial Briefs
         Trial briefs are required in all cases and must be filed with the Court, no later
than seven days before the Final Pretrial. If a Final Pretrial is not scheduled, trial briefs
must be filed fourteen days before trial. Trial briefs shall include: (a) a statement of the
facts; (b) a discussion of the controlling law with particular emphasis on those legal
issues which might justify a complete or partial motion under Rule 50 of the Federal
Rules of Civil Procedure; (c) a list of proposed witnesses along
with a brief description of the subject matter of the testimony of each witness; (d) an
index of all proposed exhibits containing a brief description of each exhibit; (e) a
discussion of any evidentiary issues likely to arise at trial; and (f) an estimate of the
length of the trial.


         Motions in Limine shall be filed with the trial brief. Responses to Motions in
Limine shall be filed three days prior to the Final Pretrial. If there is no Final Pretrial,
then Responses to Motions in Limine shall be filed seven days before trial.


         In non-jury trials, proposed Findings of Fact and Conclusions of Law shall be
incorporated into the trial brief. Proposed Findings of Fact and Conclusions of Law shall
be consecutively numbered with each stated in a separate paragraph. The proposed
Findings of Fact shall cite the particular witness(es) or exhibit(s) upon which each
suggested finding is based. Proposed Conclusions of Law shall cite legal authority.


         In a jury case, trial briefs also shall include any proposed voir dire questions, jury
instructions, special interrogatories and verdict forms as outlined in sections 2 and 3
below.



                                                2
         Case: 1:18-cv-00011-CAB Doc #: 51 Filed: 06/12/19 3 of 6. PageID #: 438



          Counsel are required to exchange their trial briefs with opposing counsel. If a
witness is not listed in the trial brief, the witness shall not testify except under
extraordinary circumstances. This rule applies to lay witnesses as well as to expert
witnesses. Exhibits not listed in the trial brief shall not be introduced at trial, absent a
showing of good cause.


2. Voir Dire
          The Court will conduct initial voir dire of the panel and of individual panel
members. The Court may thereafter allow one counsel for each party to question briefly
individual panel members on issues not addressed by the Court. The Court will
discontinue questioning by counsel if questioning seeks to accomplish anything other
than to elicit information regarding the panel member’s background, biases or suitability
for service.


          Proposed questions for the Court’s questioning shall be submitted with the trial
brief.


3. Proposed Jury Instructions
          Counsel for the various parties are required to confer with one another in person
with respect to proposed jury instructions, special interrogatories and verdict forms, with
a view to reaching an agreement.


          Proposed jury instructions, special interrogatories and verdict forms shall be filed
in the trial brief of the parties. The instructions agreed upon by all counsel shall be
identified. Disputed instructions shall also be identified, along with separate citations to
legal authority for each instruction.


          No proposed jury instruction will be considered by the Court unless it has been
submitted in compliance with these provisions, except that requests for instructions that
could not reasonably have been anticipated may be submitted during trial.


                                                 3
         Case: 1:18-cv-00011-CAB Doc #: 51 Filed: 06/12/19 4 of 6. PageID #: 439



          Counsel must also provide the agreed upon jury instructions to the Court in an
electronically modifiable form by email. Parties shall contact the Court at 216-357-7151
for emailing instructions.


4. Preliminary Statements and Stipulations
          Counsel shall prepare a joint statement describing the case in an impartial, easily
understood and concise manner for use by the Court either during voir dire or at the
time the jury is impaneled. This statement will be used to set the context of the trial for
the jury and must be submitted at the same time the trial brief is submitted.


          Stipulations of Fact, if any, shall be submitted at the same time as the
Preliminary Statements.


5. Exhibits
          One copy of all exhibits shall be furnished to the Court no later than one day
before trial. There is no need to file the exhibits with the Clerk of Courts. Counsel shall
exchange copies of all exhibits no later than three working days before the date on the
trial notice.


          Exhibits shall be marked before trial with exhibit stickers, which are available
from the Clerk’s office on request. The plaintiff shall mark exhibits with numbers and the
defendants shall mark exhibits with letters. Both sides shall indicate the case number on
the bottom portion of the exhibit sticker. If there are multiple parties, the parties last
name shall precede the number or letter (i.e., “Smith-1" or “Green-A”). If the parties
have a joint exhibit it shall be marked as “Jt. Ex. 1" or “Jt. Ex. 2"etc. If the defendant has
more than 26 exhibits, double letters shall be used (i.e., AA, BB, CC, etc.).


          The Court recommends that counsel place all exhibit sets in three-ring, looseleaf
binders/notebooks, with appropriately marked divider tabs and a table of contents at the
front.


                                                4
      Case: 1:18-cv-00011-CAB Doc #: 51 Filed: 06/12/19 5 of 6. PageID #: 440



       The Court encourages counsel to show exhibits to the jury during trial, however,
counsel must have received a prior ruling of the court that the exhibits are admissible. If
the court has granted admission, counsel is urged to use the electronic display for the
court and jury, and must also provide sufficient hard copies for each juror to utilize
during deliberations.


6. Deposition Testimony (Videotape and Written)
       Whenever depositions (videotape and written) are intended as trial evidence,
counsel proposing to use such deposition shall notify opposing counsel at least seven
days before the Final Pretrial. Any objections to portions of the deposition must be filed
in writing with the Court at least three days prior to the Final Pretrial. If a Final Pretrial is
not scheduled, counsel shall be notified fourteen days prior to trial and objections filed
seven days prior to trial. If there are objections, counsel proposing to use said
deposition shall file a brief in support within two days after the objections are filed or
indicate an agreement to delete the portion for which there is an objection. The Court
must be provided with a complete written transcript of videotape depositions.


7. Electronic Courtroom
       Judge Boyko’s Courtroom is electronically wired for clear and efficient
presentation of evidence and to expedite trials. Counsel are expected to utilize this
technology for trial to the fullest extent within their knowledge and means. Training is
available on the use of all equipment by the Clerk’s office and/or Judge’s staff prior to
trial. Any counsel requesting assistance on the use of the equipment shall make
arrangements with the staff no later than three business days prior to trial.


8. Continuances
       No party shall be granted a continuance of a trial or hearing without a written
motion from the party or counsel stating the reason for the continuance endorsed in
writing by all moving parties and their lead counsel of record and filed no later than
seven days prior to the date of trial. The Court will not consider any motion for a


                                                5
     Case: 1:18-cv-00011-CAB Doc #: 51 Filed: 06/12/19 6 of 6. PageID #: 441



continuance due to a conflict of trial assignment dates unless a copy of the conflicting
assignment is attached thereto and filed thirty days prior to date of trial.


       IT IS SO ORDERED.

                                    s/ Christopher A. Boyko
                                    CHRISTOPHER A. BOYKO
                                    United States District Judge

DATE: June 12, 2019




                                              6
